Citation Nr: 1230326	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the Appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel









INTRODUCTION

The Appellant had a period of service from January 1997 to October 1998, the character of discharge of which is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service personnel records show that the Appellant was separated from service for misconduct, and the character of service was under other than honorable conditions.

In August 2006 and January 2009, Appellant stated that the Social Security Administration had found him disabled due to bipolar disorder and schizophrenia.  He also stated that he had been treated at the University of Alabama.  Other records show that the Appellant was treated for depression at the University of Alabama at Birmingham in 1999 and 2000.  

As the records may relate to the Appellant's mental state while in service, further development under the duty to assist is needed.





Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on his behalf records from the University of Alabama at Birmingham, pertaining to treatment of mental illness, covering the period from 1997 to 2000.

2.  Request records from the Social Security Administration.

If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  After the above development, adjudicate the claim.  If the claim is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


